Appeal by the employer and insurance carrier from a decision of the Workmen’s Compensation Board that the payment of a hospital bill on June 1, 1944, amounted to payment of compensation, and that the Special Fund for Reopened Cases is relieved from liability on account of injury which was first received on May 28, 1936. The medical testimony connects the condition of 1944 with the earlier accident of 1936. Except for the payment of the medical bill on June 1,1944, the Special Fund for Reopened Cases would be the source from which further compensation would be paid. The payment of the medical bill was determined to be payment of compensation. Decision affirmed, with costs to the Workmen’s Compensation Board. Hill, P. J., Heffernan, Foster and Russell, JJ., concur; Brewster, J., taking no part.